Citation Nr: 1632799	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO. 13-33 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include cervical spine and degenerative disc disease (DDD), to include as secondary to a service-connected low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1976 to August 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2016. A transcript of the hearing is associated with the electronic claims files.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

If VA undertakes to provide an examination, even if not required to do so, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In this case, VA provided a cervical spine examination in August 2013. The examiner, after a review of the file and examination of the Veteran, stated that it was less likely than not that the current cervical spine disability was caused by the service-connected lumbar spine disability. However, the opinion did not address whether the cervical spine disability was aggravated by the low back disability, and therefore the opinion is inadequate. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). 

Further, during his hearing the Veteran asserted that, in addition to being secondary to his low back disability, his cervical spine disability was also directly related to a documented in-service accident. As such, the claim must be remanded for an addendum opinion addressing whether the cervical spine disability was aggravated by the low back disability, or is otherwise directly related to the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the August 2013 VA cervical spine examination, or another appropriate medical professional if the examiner is unavailable. The electronic claims file should be reviewed by the examiner. If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. The examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the cervical spine disability was aggravated (permanently worsened beyond its natural progression) by the low back disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of cervical spine disability by the service-connected disability.

b) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's cervical spine disability is otherwise related to his active duty?

Review of the entire claims file is required; however, attention is invited service treatment records noting a September 1978 muscle strain after an accident involving a pallet, a January 1979 complaint of generalized muscle aches, a December 1979 complaint of mid-back pain, and a January 1980 report of a fall affecting the left ribs (all records contained in VBMS - "STR - Medical"- uploaded 01/02/10).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

